Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 07/21/2021. In virtue of this communication entered below, claims 1, 3-5, 7-9, 11-13 are allowed.
Claims 1, 4, 5, 9, and 12 have been amended and New claim 13 have been added. The new claim and amendments are supported by at least paragraphs ¶ [0077-0080] of the originally filed specification.
Claims 2, 6, and 10 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full Statutory term of the US patent No. 10,430,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Response to Arguments
Applicant's arguments filed on 07/21/2021 with respect to claims 1, 3-5, 7-9, 11-13 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 07/21/2021.
With regard to double patenting rejection, the rejection withdrawn in view of Terminal disclaimer filed on 08/25/2021.


Allowable Subject Matter

Claims 1, 3-5, 7-9, 11-13 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Moriya (US 2011/0199486), discloses a customer behavior recording device includes: an entrance camera (13) which is arranged at the entrance of a facility, such as a store, and images a person who enters the store; an in-facility (in-store) camera (14) which is arranged in the facility and images a person who moves in the facility; and an accounting area camera (15) which is arranged in an accounting area of the facility and images a person who pays money for a commodity. Moreover, the customer behavior recording device includes: an attribute estimation unit which estimates an attribute of the person in accordance with the person imaged by the entrance camera (13); and a personal information recording unit having a file which has imaged the person and a file for recording the time when the image was captured and the attribute estimated by the attribute estimation unit. (Abstract)
Gale et al. (US 2014/0005929) discloses dynamic natural guidance is generated for a route between an origin and a destination. A controller receives data indicative of a location of the mobile device and data indicative of at least one movable object detected in a vicinity of the mobile device. The data indicative of at least one movable object may be collected by a camera and analyzed. The analysis may include one or more of image processing techniques, temporal measurement, and tracking of movable objects. The controller generates a guidance command based on the location of the mobile device. The guidance command references the at least one movable object detected in the vicinity of the mobile device. (Abstract.)
Uemura et al. (US 2010/0141806) discloses a moving object noise elimination processing device and a moving object noise elimination processing program are provided for making it possible to effectively eliminate a noise due to a moving object in front of a photographing object with a relatively simple method. A moving object noise elimination process involves first photographing an image every predetermined sampling interval .DELTA.t and the photographed images are stored in association with time (S10, S12). Next, with respect to the currently photographed image frame data and the previously photographed image frame data, each corresponding pixel brightness value is compared (S14, S16, S18). For each pixel, the one with a higher brightness value is then eliminated as a noise and that with lower brightness value is left (S20). The brightness value in each pixel of the image frame is updated with the left brightness value in each pixel and the updated one is output (S22, S24). Further, a moving object frequency is calculated from a ratio of the total number of data to the number of data with the eliminated brightness values and the calculated one is output (S26, S28).
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A target object identifying device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to perform: matching monitoring targets shown in a video; determining, as a target object, a monitoring target whose time width between an earliest imaging time and a latest imaging time in a predetermined period, is greater than or equal to a long term stay determination time; generating a determination condition for specifying the long term stay determination time based on statistics of stay time of monitoring targets not identified as the target object; calculating, as the statistics, a stay time mean based on maximum imaging time interval or time interval of the imaging time of the monitoring targets not identified as the target object, and calculating a time which is a constant multiple of the stay time mean as the long term stay determination time; and determining, as the target object, the monitoring target whose time width is greater than or equal to the calculated long term stay determination time by using the calculated long term stay determination time as a threshold value.”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661